Exhibit 10.1
 
 
 
RESTRICTED STOCK UNIT AGREEMENT
 
This Restricted Stock Unit Agreement (this “Agreement”) is made as of the ____
day of _______________, 20___ (the “Date of Grant”), between Cardtronics, Inc.,
a Delaware corporation (the “Company”), and
________________________________________ (“You”).
 
1.             Award.  In accordance with the Cardtronics, Inc. 2007 Amended and
Restated Stock Incentive Plan (the “Plan”), the Company does hereby grant you an
Award of ________ Restricted Stock Units.
 
Promptly following the expiration of the applicable Vesting Periods set forth
below, the Company will instruct its share transfer agent (currently Wells
Fargo) to issue to You one share of the Company’s common stock, par value
$0.0001 per share for each Restricted Stock Unit earned by You.  You acknowledge
receipt of a copy of the Plan and agree that this Award of Restricted Stock
Units shall be subject to all of the terms and provisions of the Plan, including
future amendments thereto, if any, pursuant to the terms thereof.
 
2.             Definitions.  Capitalized terms used in this Agreement that are
not defined below or in the body of this Agreement shall have the meanings given
to them in the Plan.  In addition to the terms defined in the body of this
Agreement, the following capitalized words and terms shall have the meanings
indicated below:
 
(a)           “Disability” shall mean a disability entitling You to benefits
under the long-term disability plan maintained by the Company or an Affiliate;
provided, however, that if You are not eligible to participate in such plan,
then You shall be considered to have incurred a “Disability” if and when the
Committee determines in its discretion that You are permanently and totally
unable to perform your duties for the Company or any Affiliate as a result of
any medically determinable physical or mental impairment as supported by a
written medical opinion to the foregoing effect by a physician selected by the
Committee.
 
(b)           “Forfeiture Restrictions” shall have the meaning specified in
Section 3(a) hereof.
 
(c)           “Involuntary Termination” shall mean any termination of your
employment with the Company that does not result from a resignation by You;
provided, however, the term “Involuntary Termination” shall not include a
Termination for Cause or any termination as a result of death or Disability.
 
(d)           “Qualified Retirement” shall mean the resignation of a Participant
who meets each of the following two requirements: (i) has a minimum of five (5)
years of employment with the Company; and (ii) is at least sixty (60) years of
age as of the date of his retirement.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           “Termination for Cause” shall mean the termination of Your
employment with the Company by the Company for “cause” as such term (or any
similar term) is defined in your employment agreement with the Company or any
Affiliate; provided, however, that if You do not have such an employment
agreement or your employment agreement does not define the term “cause” (or any
similar term), then “Termination for Cause” shall mean the termination of your
employment with the Company based on a determination by the Committee (or its
delegate) that You (i) have engaged in gross negligence, gross incompetence or
willful misconduct in the performance of your duties with respect to the Company
or any Affiliate, (ii) have refused without proper legal reason to perform your
duties and responsibilities to the Company or any Affiliate, (iii) have
materially breached any material provision of a written agreement or corporate
policy or code of conduct established by the Company or any Affiliate, (iv) have
willfully engaged in conduct that is materially injurious to the Company or any
Affiliate, (v) have disclosed without specific authorization from the Company
confidential information of the Company or any Affiliate that is materially
injurious to any such entity, (vi) have committed an act of theft, fraud,
embezzlement, misappropriation or willful breach of a fiduciary duty to the
Company or any Affiliate, or (vii) have been convicted of (or pleaded no contest
to) a crime involving fraud, dishonesty or moral turpitude or any felony (or a
crime of similar import in a foreign jurisdiction).
 
(f)             “Vesting Period” shall mean  that period of time between the
Date of Grant and the date a Restricted Stock Unit is converted into a share of
common stock of the Company (par value $0.0001).
 
3.             Restricted Stock Units.  You hereby accept the Restricted Stock
Units when issued and agrees with respect thereto as follows:
 
(a)           Forfeiture Restrictions.  The Restricted Stock Units may not be
sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of, and in the event of termination of your employment
with the Company for any reason, You shall, for no consideration and except to
the extent described in the second sentence of Section 3(b), forfeit to the
Company all Restricted Stock Units.  The prohibition against transfer and the
obligation to forfeit and surrender Restricted Stock Units to the Company upon
termination of employment as provided in the preceding sentence are herein
referred to as the “Forfeiture Restrictions.”  The Forfeiture Restrictions shall
be binding upon and enforceable against any transferee of Restricted Stock
Units.
 
(b)           Settlement of Final Award.  Provided that You have been
continuously employed by the Company from the Date of Grant through the dates
set forth in the following schedule, on the below described anniversary dates
the Company will automatically convert each earned Restricted Stock Unit to one
share of common stock of the Company (par value $0.0001):
 
 
 

--------------------------------------------------------------------------------

 
 

 
Settlement Date
 
Percentage of Total
Numberof Restricted
Stock Units to be
converted into
Common Stock
First Anniversary of the Date of Grant
  0 %
Second Anniversary of the Date of Grant
  50 %
Third anniversary of the Date of Grant
  25 %
Fourth anniversary of the Date of Grant
  25 %

 
Notwithstanding the foregoing, if your employment with the Company is terminated
by (i) reason of death or Disability, (ii) You resign and such resignation
constitutes a Qualified Retirement, or (iii) if You are involuntarily terminated
by the Company within 24 months following a Corporate Change, then, upon the
date of such termination of your employment, the Forfeiture Restrictions with
respect to all of your earned Restricted Stock Units that have not previously
lapsed shall immediately lapse and such Restricted Stock Units will be converted
to common stock.
 
(c)           Corporate Acts.  The existence of the Restricted Stock Units shall
not affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding.  The prohibitions of Section 3(a) hereof shall not apply to
the transfer of Restricted Stock Units pursuant to a plan of reorganization of
the Company, but the stock, securities or other property received in exchange
therefore shall also become subject to the Forfeiture Restrictions and
provisions governing the lapsing of such Forfeiture Restrictions applicable to
the original Restricted Stock Units for all purposes of this Agreement, and the
certificates, if any, representing such stock, securities or other property
shall be legended to show such restrictions.
 
4.            Dividend Equivalent Rights (“DER”).  In the event that the Company
declares and pays a dividend in respect of its outstanding shares of Common
Stock and, on the record date for such dividend, You hold Restricted Stock Units
granted pursuant to this Agreement that have not been settled, the Company shall
create a bookkeeping account that will track the amount of the DERs You would
have been entitled to receive on or following the Date of Grant as if You had
been the holder of record of the number of shares of Common Stock related to the
Restricted Stock Units that have not been settled as of the record date,
calculated without interest.  All DER amounts credited to your bookkeeping
account from the Date of Grant until the settlement of the underlying Restricted
Stock Units shall be paid to You in a lump sum cash payment on the date that the
underlying Restricted Stock Units associated with that DER amount are settled
pursuant to Section 3(b) above.  In the event that the Restricted Stock Units
are forfeited to the Company without settlement to you, you will also forfeit
any associated DER amounts.
 
5.            Withholding of Tax.  To the extent that the receipt of the
Restricted Stock Units  or shares of the Company’s common stock upon expiration
of any Vesting Period results in compensation income or wages to You for
purposes of any governmental taxing entity that has jurisdiction over the
Company or You, You shall deliver to the Company at the time of such receipt, as
the case may be, such amount of money as the Company may require to satisfy its
obligation to the applicable taxing authority under applicable tax laws or
regulations to remit to such authority on your behalf your minimum tax
obligation created by such event, and if You fail to do so, the Company is
authorized to withhold from You any cash or stock remuneration (including
withholding any shares distributable to You under this Agreement) then or
thereafter payable to You.  You acknowledge and agree that the Company is making
no representation or warranty as to the tax consequences to You as a result of
the receipt of the Restricted Stock Units, the lapse of any Forfeiture
Restrictions or the issuance of shares of the Company’s common stock to you upon
expiration of any Vesting Period.
 
 
 

--------------------------------------------------------------------------------

 
 
6.            Status and Issuance of Stock.
 
(a)           You agree that the Restricted Stock Units and shares of the
Company’s common stock issued in settlement of any such units under this
Agreement will not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable federal or state securities laws.  You
also agree that (a) the certificates, if any, representing the Restricted Stock
Units may bear such legend or legends as the Committee deems appropriate in
order to reflect the Forfeiture Restrictions and to assure compliance with the
terms and provisions of this Agreement and applicable securities laws, (b) the
Company may refuse to register the transfer of the shares on the stock transfer
records of the Company if such proposed transfer would, in the opinion of
counsel satisfactory to the Company, constitute a violation of any applicable
securities law, and (c) the Company may give related instructions to its
transfer agent, if any, to stop registration of the transfer of shares issued in
settlement of any Restricted Stock Unit.
 
(b)           Notwithstanding any provision of this Agreement to the contrary,
the issuance of Common Stock to You will be subject to compliance with all
applicable requirements of federal, state, or foreign law with respect to such
securities and with the requirements of any stock exchange or market system upon
which the Common Stock may then be listed.  No Common Stock will be issued
hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Common Stock
may then be listed.
 
(c)           The value of any fractional Restricted Stock Units shall be
rounded down at the time Common Stock is issued to You in connection with the
Restricted Stock Units.  No fractional shares of Common Stock, nor the cash
value of any fractional shares of Stock, will be issuable or payable to you
pursuant to this Agreement.  The value of such shares of Common Stock shall not
bear any interest owing to the passage of time.
 
7.            Employment Relationship.  For purposes of this Agreement, You
shall be considered to be in the employment of the Company as long as You remain
an employee of either the Company or an Affiliate.  Without limiting the scope
of the preceding sentence, it is specifically provided that You shall be
considered to have terminated employment with the Company at the time of the
termination of the “Affiliate” status of the entity or other organization that
employs You.  Nothing in the adoption of the Plan, nor the award of the
Restricted Stock Units thereunder pursuant to this Agreement, shall confer upon
You the right to continued employment by the Company or affect in any way the
right of the Company to terminate such employment at any time.  Unless otherwise
provided in a written employment agreement or by applicable law, your employment
by the Company shall be on an at-will basis, and the employment relationship may
be terminated at any time by either You or the Company for any reason
whatsoever, with or without cause or notice.  Any question as to whether and
when there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee or its delegate, and its
determination shall be final.
 
 
 

--------------------------------------------------------------------------------

 
 
8.            Conditions to Plan Participation and Receipt of Restricted Stock
Units.  In consideration of the grant of the Restricted Stock Units, and in
order to protect the interests of the Company, its Affiliates, and their
respective equity holders and employees, You acknowledge and agree that it is a
condition precedent to your right to participate in, continue to participate in,
and receive benefits under the Plan (including receipt of the Restricted Stock
Units) that (a) You shall at all times comply with laws (whether domestic or
foreign) applicable to your actions on behalf of the Company or any Affiliate,
(b) You shall not commit any action that results in your employment being
subject to a Termination for Cause, and (c) You shall at all times fully and
faithfully comply with all material covenants and agreements set forth in this
Agreement.  By entering into this Agreement, the parties hereto agree that the
conditions to participation in the Plan set forth in this Section are an
essential component of the Plan and this Agreement, and it is their intent that
such conditions not be severed from the other terms and provisions of the Plan
and this Agreement.
 
9.            Notices.  Any notices or other communications provided for in this
Agreement shall be sufficient if in writing.  Such notices or communications to
You shall be effectively delivered if hand delivered to You at your principal
place of employment or if sent by registered or certified mail to You at the
last address You have filed with the Company.  In the case of the Company, such
notices or communications shall be effectively delivered if sent by registered
or certified mail to the Company at its principal executive offices.
 
10.           Entire Agreement; Amendment.  This Agreement constitutes the
entire agreement of the parties with regard to the subject matter hereof, and
contains all the covenants, promises, representations, warranties and agreements
between the parties with respect to the shares granted hereby; provided,
however, that the terms of this Agreement shall not modify and shall be subject
to the terms and conditions of any employment and/or severance agreement between
the Company (or an Affiliate) and You in effect as of the date a determination
is to be made under this Agreement.  Without limiting the scope of the preceding
sentence, except as provided therein, all prior understandings and agreements,
if any, among the parties hereto relating to the subject matter hereof are
hereby null and void and of no further force and effect.  This Agreement may not
be modified in any respect by any verbal statement, representation or agreement
made by any employee, officer, or representative of the Company or by any
written agreement unless signed by an officer of the Company who is expressly
authorized by the Company to execute such document.  In the event of any
conflict between this Agreement and the Plan, the controlling document shall be
the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
11.           Binding Effect; Survival.  This Agreement shall be binding upon
and inure to the benefit of any successors to the Company and all persons
lawfully claiming under You.  The provisions of Section 5 shall survive the
expiration of any Vesting Period.
 
12.           Severability.  If any provision of this Agreement is held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
 
13.           Controlling Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without regard to
conflicts of law principles thereof, or, if applicable, the laws of the United
States.
 
[Signatures begin on the following page.]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and You have executed this Agreement, all
as of the date first above written.
 
 

   
CARDTRONICS, INC.




By:                                                                                 
Name:                                                                            
Title:                                                                              

 
                                                                                       


Printed Name:                                                             
 

 
SPOUSAL CONSENT
 
Your spouse, if any, is fully aware of, understands and fully consents and
agrees to the provisions of this Agreement and its binding effect upon any
marital or community property interests he/she may now or hereafter own, and
agrees that the termination of his/her and your marital relationship for any
reason shall not have the effect of removing any Restricted Stock Units and
shares of common stock issued in settlement of any such unit  otherwise subject
to this Agreement from coverage hereunder and that his/her awareness,
understanding, consent and agreement are evidenced by his/her signature below.
 

   
                                                                                       
Signature of Spouse
 
                                                                                       
Printed Name of Spouse

 